Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 10/08/2020 is acknowledged.  The traversal is on the ground(s) that “the subject matter of all claims is sufficiently related that a thorough search for the subject matter of any one Group of claims would encompass a search for the subject matter of the remaining claims…[and] that the search and examination of the entire application could be made without serious burden”.  This is not found persuasive because there would be a serious search and/or examination burden at least due to the reason that the inventions have acquired a separate status in the art in view of their different classification, and/or the inventions require a different field of search (for example, searching different classes/subclasses, or employing different search queries), and/or the prior art applicable to one invention would not likely be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/08/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 8, it is not clear whether “separate components” in line 5 are from one single “source” (in line 6).
Claim 11 recites the limitation "the first component and second component" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the first component" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the second component" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the first component" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the second component" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the first component" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the second component" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the discharged mixture" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the discharged mixture" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the discharged mixture" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the first component" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the second component" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 20030127534, 20160318778, 20190076009, 20190076567, 9517955, 9517956, 10501346.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799